Citation Nr: 9927091	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-10 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back strain with L5 - S1 disc degeneration.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
December 1975 to August 1979.

By a rating decision of January 1998, the Regional Office 
(RO) granted a 20 percent evaluation for the veteran's 
service-connected low back strain with L5 - S1 disc 
degeneration, effective from June 26, 1997, the date of the 
veteran's claim for increase.  The veteran's service-
connected low back disorder had previously been evaluated as 
10 percent disabling.


FINDINGS OF FACT

The veteran's service-connected low back disability is 
currently representative of no more than moderate 
intervertebral disc syndrome with recurrent attacks and 
moderate limitation of motion of the lumbar segment of the 
spine.  


CONCLUSION OF LAW

An evaluation in excess of 20 percent for service-connected 
low back strain with L5 - S1 disc degeneration is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.40, 4.59 and Part 4, Codes 5292, 5293, 5295 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On Department of Veterans Affairs (VA) general medical 
examination in December 1979, there was no evidence of either 
muscle spasm or point tenderness.  The veteran stood erect, 
with his spine in good alignment.  According to the veteran, 
the locus of his low back pain was in the lumbosacral area, 
chiefly on the right.  The veteran gave a past history of 
radiation to his right foot, but noted that this had not 
occurred in quite some time.  Range of motion of the 
veteran's lumbar spine was full, but accompanied by slight 
discomfort.  Muscle strength was described as "good" 
throughout.  Radiographic studies of the lumbosacral spine 
were within normal limits, with no evidence of spondylolysis, 
spondylolisthesis, or discogenic disease.  The pertinent 
diagnosis was mild low back strain.

By a rating decision of January 1980, the Regional Office 
(RO) granted service connection and a noncompensable 
evaluation for chronic low back strain.

In a subsequent rating decision of July 1981, the veteran's 
previous noncompensable evaluation for service-connected low 
back strain was increased to 10 percent, effective August 30, 
1979.

On VA orthopedic examination in December 1997, the veteran 
stated that he had injured his low back in service, while 
attempting to lower a heavy safe to the floor.  Reportedly, 
at the time of the injury in question, the veteran's hands 
were underneath the safe, and he was "forced into a flexed 
position."  At that time, the veteran developed acute low 
back pain, for which he was treated with bed rest, heat, ice, 
and ultrasound.  Surgery was reportedly recommended, but 
refused by the veteran.

Since the time of the veteran's inservice injury, he had 
continued with "off and on" pain in the low back area 
extending into the right leg.  The veteran stated that he had 
undergone various forms of treatment, which had resulted in 
"temporary" relief.  Currently, the veteran experienced 
persistent pain in his low back area, with radiation down his 
right leg to the knee.  According to the veteran, this pain 
was intermittent in nature, and precipitated by activities 
such as coughing, sneezing, bending, and lifting.  The 
veteran stated that he experienced some pain during sleep, 
and that sitting and driving for more than 35 minutes was 
painful.  Additionally noted was that any "jarring" would 
produce pain.  Reportedly, were the veteran to walk more than 
half a mile, he would experience pain.  Also noted were 
problems with "weakness" in the back.

On physical examination, the veteran exhibited a normal gait.  
There was a slight increase of the left loin fold, and some 
flattening on the right.  Further examination revealed 
definite tenderness or muscle spasm.  Range of motion 
measurements for the veteran's back showed forward flexion 
with fingertips touching the toes with the knees straight, 
extension of 20 degrees, lateral bending of 30 degrees, and 
rotation "full" approximating 30 to 45 degrees.  Knee jerks 
were present on the right at plus two, and on the left at 
plus one.  Ankle jerks were noted to be plus one.  There were 
no pathologic toe signs, nor was there evidence of ankle 
clonus.  The veteran displayed normal muscle strength to 
testing in both lower extremities, and tests of straight leg 
raising were performed without pain.  Radiographic studies of 
the veteran's lumbosacral spine showed a questionable minimal 
scoliosis to the right lumbar spine.  The disc spaces were 
well maintained, with the exception of severe degenerative 
disc narrowing at the L5 - S1 level, with trophism overtaking 
the facets of L5 - S1.  The pertinent diagnosis was 
degenerative disc disease, lumbosacral level.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, VA regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (1998).  Disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4 (1998).

It is the intent of the Schedule for Rating Disabilities to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. § 4.59 
(1998).  This is to say that, even absent a definable 
limitation of motion, where there is functional disability 
due to pain, supported by adequate pathology, compensation 
may be warranted.  38 C.F.R. § 4.40 (1998); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board notes that, at the time of the initial grant of 
service connection in January 1980, there was no evidence of 
any discogenic disease of the veteran's lumbosacral spine.  
Nonetheless, the veteran's L5 - S1 disc disease has now been 
considered "part and parcel" of his service-connected low 
back disability.

In that regard, the 20 percent evaluation currently in effect 
contemplates the presence of a moderate intervertebral disc 
syndrome with recurring attacks.  In order to warrant a 40 
percent evaluation, there would need to be demonstrated the 
presence of "severe" intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (1998).

In the alternative, a 40 percent evaluation would be 
indicated where there was demonstrated clinical evidence of 
severe limitation of motion of the lumbar segment of the 
spine.  38 C.F.R. Part 4, Code 5292 (1998).  An increased 
(that is 40 percent) evaluation would likewise be warranted 
where there was evidence of severe lumbosacral strain 
manifested by a listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation 
would also be warranted were only some of the aforementioned 
manifestations present, if there was also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295 (1998).  

In the present case, it is clear that the veteran experiences 
at least some impairment as a result of his service-connected 
low back disability.  Nonetheless, he is presently able to 
flex forward to the point where his fingertips touch his toes 
with his knees straight.  Ankle jerks are described as plus 
one, and there is no evidence of either pathologic toe signs 
or ankle clonus.  Muscle strength is normal to testing in 
both lower extremities, and tests of straight leg raising are 
performed without pain.  

The Board concedes that, on recent radiographic examination 
in December 1997, there was noted the presence of "severe" 
degenerative disc narrowing at the level of the fifth lumbar 
vertebra and first sacral segment.  However, based on a 
review of the entire evidence of record, the Board is of the 
opinion that the veteran's current clinical picture is not 
consistent with the presence of severe intervertebral disc 
syndrome with recurring attacks and only intermittent relief.  
Nor is there any demonstrated evidence of more than moderate 
limitation of motion of the lumbar segment of the veteran's 
spine.  Under such circumstances, an increased evaluation for 
the veteran's service-connected low back strain with L5 - S1 
disc degeneration is not warranted.


ORDER

An evaluation in excess of 20 percent for service-connected 
low back strain with L5 - S1 disc degeneration is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

